DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 11/18/2021.
Claims 1-3, 5, 7-13, 15-25, 32-34 and 38 are pending and have been examined.

Claim Rejections - 35 USC § 112
Previous claim rejections under 35 USC 112 are withdrawn in response to Applicant’s amendments.

Claim Objections
Previous claim objections are withdrawn in response to Applicant’s amendments.

Reasons for Allowance
Claim 1-3, 5, 7-13, 15-25, 32-34 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, although wafer processing systems having movable splash shields for directing fluids to separate recoveries are generally known, as shown by US 2015/0040952 A1, US 2014/0137902 A1 and US 2016/0271655 A1, and it is further known to provide fingers depending downward into collecting troughs, as shown by US 2014/0137902 A1, the prior art of record does not teach, suggest or motivate wherein the plurality of collection trays comprises a first collection tray 
Similarly, with respect to claim 38, the prior art of record does teach, suggest or motivate the bottom trough sections of the plurality of collections trays being arranged concentrically and arranged in a non-overlapping manner, in the context of claim 38 having wherein the plurality of collection trays comprises a first collection tray having a first concave shaped trough formed in a bottom portion of the first collection tray, a second collection tray having a concave shaped second trough and a third collection tray having a concave shaped third trough; the first collection tray having an outer wall and an inner wall spaced from the outer wall with the first trough formed therebetween, wherein a top edge of the inner wall comprises a first beveled edge; the second collection tray having an outer wall, an inner wall and an outer finger spaced radially outward from the outer wall, wherein the second trough is defined by and located between the inner wall and the outer wall; wherein a top edge of the outer finger comprising a second beveled edge that faces the first beveled edge and is parallel to the first beveled edge; the outer finger being disposed above and being axially aligned with the first trough, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711